DETAILED ACTION

This communication is in response to Application No. 16/928,204 filed on 7/14/2020.  The amendment presented on 2/26/2021, which amends claims 1, 5, 7, 12, and 16, is hereby acknowledged.  Claims 1-19 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/2021 is being considered by the examiner.

Specification
The specification is objected to because: 
The title of the invention is not descriptive.  
A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 12-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huh et al. (hereinafter Huh)(US 2018/0183862).
Regarding claims 1 and 12, Huh teaches as follows:
a communication method, wherein the method is applied to a message queue telemetry transport (MQTT) server (interpreted as node grouping apparatus 100 in figure 1)(the node grouping apparatus 100 according to an embodiment of the invention relates to a technology for providing various services in real time based on the MQTT (Message Queuing Telemetry Transport) protocol, see, paragraph [0048] and figure 1), and the method comprises: 
grouping a plurality of clients to obtain at least two device groups (mass messages for the notifying of emergency situations, maintaining and upkeep of the terminals, etc., can be transmitted to the corresponding groups based on the logical grouping (equivalent to applicant’s at least two device groups), see, paragraph [0023]), wherein each of the at least two device groups comprises at least two clients (a dynamic logical grouping based on the identifiers of the connected nodes and can provide a function of transmitting group-specific mass messages as necessary, see, paragraph [0054] and figure 2); 
receiving a publish request sent by a first client, wherein the publish request comprises first data, the first data corresponds to a first topic, and the publish request is used to request the MQTT server to publish the first data (the MQTT brokerage unit 120 can receive a topic publish message from a client node and can send a request to the 
selecting, using an identity identifier of the first client, a first device group to which the first client belongs, wherein the first device group is either device group in the at least two device groups (for the grouping that is independent of subscription topic, the grouping can be performed using connected node identifiers (ID) that are generated internally in MQTT for differentiating nodes.  Thus, an embodiment of the invention can enable direct message transmissions using client node identifiers and can enable transmissions of group-specific mass messages through a logical management of the client node identifiers for dynamic grouping, see, paragraph [0055])(therefore, the dynamic group is inherently determined by the client node identifiers), and
sending a publish message to a second client in the first device group, wherein the publish message comprises the first data (the dashboard control unit can control the manager unit to publish the topic subscription status and group-specific mass message to at least one or more client nodes belonging to a particular group by using the group-specific client node identifier and the connection information thus read, see, paragraph [0044]).
Regarding claims 2 and 13, Huh teaches as follows:
receiving a subscribe request sent by the second client, wherein the subscribe request carries indication information of the first topic (the MQTT brokerage unit 120 
Regarding claims 3 and 14, Huh teaches as follows:
determining a grouping condition, wherein the grouping condition comprises a condition that identity identifiers of clients grouped into a same device group need to satisfy, and one identity identifier can uniquely indicate one client (the MQTT broker may hold the node identifier information, and the manager can designate a grouping using node identifiers and can request a node identifier-based mass group message to the corresponding group, see, paragraph [0086]); and grouping the plurality of clients based on the identity identifiers of the plurality of clients and the grouping condition (the grouping can be performed using connected node identifiers (ID) that are generated internally in MQTT for differentiating nodes, see, paragraph [0055]).
Regarding claims 4 and 15, Huh teaches as follows:
receiving identification information of each client in the plurality of clients sent by the client, wherein the identification information of the client is used to indicate the identity identifier of the client (the MQTT brokerage unit 120 can receive from the client node the identifier information and subscribed topic information of the client node by 
Regarding claims 5 and 16, Huh teaches as follows:
determining the first device group based on the identity identifier of the first client and the grouping condition (the MQTT broker may hold the node identifier information, and the manager can designate a grouping using node identifiers and can request a node identifier-based mass group message to the corresponding group, see, paragraph [0086]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Huh et al. (hereinafter Huh)(US 2018/0183862) in view of Qi et al. (hereinafter Qi)(US 2014/0334464).
Regarding claims 6-8 and 17-19, Huh teaches all limitations as presented above except for assigning a group identifier nor sending the grouping flag with connection request. 
Qi teaches as follows:

requesting connection with a grouping flag (the persistent P2P group invocation flag bit in provision discovery request 147 may be set to a first value, e.g., "1", for example, to indicate device 140 has credentials 146 available and intends to invoke ASP-P2P persistent group 130, see, paragraph [0101]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huh with Qi to include the grouping flag and the group identifier as taught by Qi in order to efficiently process grouping between multiple devices.
Regarding claim 9, Huh teaches as follows:
the manager unit 220 can perform the operations of monitoring the resources of the MQTT brokers 230 and balancing the loads of the first connected client nodes 240 (equivalent to applicant’s MQTT client), to thereby enable a real-time service with an expansion of MQTT brokers according to circumstances (see, paragraph [0053] and figure 2);
the client node 350 may first attempt a connection to the manager unit 320 and may be assigned a suitable MQTT broker 330 according to the load balancing policy (equivalent to applicant’s sending a connection request message to an MQTT server) (see, paragraph [0063] and figure 3); and

Huh does not teach of assigning a device group identifier nor sending the grouping flag with connection request. 
Qi teaches as follows:
assigning a group identifier (ASP 124 may assign a group identifier to identify ASP-P2P persistent group 130. In some demonstrative embodiments, a different group identifier may be used for identifying different ASP-P2P persistent groups, see, paragraph [0078]-[0079] and figure 1); and
requesting connection with a grouping flag (the persistent P2P group invocation flag bit in provision discovery request 147 may be set to a first value, e.g., "1", for example, to indicate device 140 has credentials 146 available and intends to invoke ASP-P2P persistent group 130, see, paragraph [0101]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huh with Qi to include the grouping flag and the group identifier as taught by Qi in order to efficiently process grouping between multiple devices.
Regarding claim 10, Qi teaches as follows:
wherein the grouping flag occupies at least one bit in the first byte of a fixed header of the connection request message (the persistent P2P group invocation flag bit in provision discovery request 147 may be set to a first value, e.g., "1", for example, to 
Therefore, it is rejected for similar reason as presented above.
Regarding claim 11, Huh teaches as follows:
receiving a publish message sent by the MQTT server (the dashboard control unit can read a group-specific client node identifier and the connection information associated with the at least one or more MQTT brokers from a database.  Also, the dashboard control unit can control the manager unit to publish the topic subscription status and group-specific mass message to at least one or more client nodes belonging to a particular group by using the group-specific client node identifier and the connection information thus read, see, paragraph [0044]).
Qi teaches the group identifier as presented above.
Therefore, it is rejected for similar reason as presented above.

Response to Arguments
Applicant's arguments filed 10/2/2020 have been fully considered but they are not persuasive. 
Summary of Applicant’s Arguments
In the remarks the applicant argues as follows:
1) Regarding amended claims 1 and 12, the cited portion of Huh et al. does not teach a step of selecting a device group to which the first client belongs. According to cited paragraph [0044], the dashboard control unit can read a group-specific client node identifier from a database. Then, using the group-specific client node identifier found in 
2)  Regarding amended claims 1 and 12, the Applicant also notes that the cited paragraph [0044] of Huh et al. pertains to "transmission of group-specific mass messages" that are broadcast to a group, irrespective of a topic, as illustrated by FIG. 5, "FIG. 5 shows an embodiment 500 illustrating the process of transmitting a group-specific mass message" (paragraph [0072]) where the group-specific mass message "is independent of the topic subscription status to client nodes 540 belonging to a group." (Paragraph [0074]). Claim 1 requires a "publish request [that] comprises first data, the first data corresponds to a first topic." Mass messages do not correspond to topics but are independent therefrom. 
3)  Regarding claim 3, the Applicant contends that this portion of Huh et al. says nothing about determining a grouping condition. While it is true that the manager can designate a grouping in Huh et al., all that the citation provides is that the manager designates a grouping "based on node identifiers." It is not clear how node identifiers could be viewed as a grouping condition, but even if it were, another limitation of claim 3 is a step of grouping the plurality of clients based on the identity identifiers of the plurality of clients and the grouping condition. 
4)  Regarding claim 9, claim 9 also requires a limitation of receiving a connection acknowledgment message sent by the MQTT server, wherein the connection 

Response to Arguments:
In response to applicant's argument 1), Huh teaches as follows:
the grouping can be performed using connected node identifiers (ID) that are generated internally in MQTT for differentiating nodes.  Thus, an embodiment of the invention can enable direct message transmissions using client node identifiers and can enable transmissions of group-specific mass messages through a logical management of the client node identifiers for dynamic grouping (see, paragraph [0055]).
Therefore, the dynamic group (equivalent to applicant’s first device group) is inherently determined (equivalent to selected) by the client node identifiers (equivalent to applicant’s identity identifier of the first client). 
In response to applicant's argument 2), Huh teaches as follows  	the MQTT brokerage unit 120 can receive a topic publish message from a client node and can send a request to the manager unit 110 for a topic publishing in response to receiving the topic publish message.  Then, the manager unit 110 can respond to the request by broadcasting the content related to the topic publishing to other MQTT brokers (see, paragraph [0040]).  The applicant’s cited paragraph [0072] teaches additional function to send a message independent of the topic subscription status to 
In response to applicant's argument 3), the examiner interpreted the grouping condition as a condition or category for grouping.  Huh teaches the grouping is performed using connected node identifiers that are generated internally in MQTT for differentiating nodes (see, paragraph [0055]).  Therefore the connection is one of grouping condition.  So only connected node identifiers can be grouped together.      
In response to applicant's argument 4), sending an acknowlegement message in response to a connection request message is well-known in the art.  Qi also teaches of sending P2P provision discovery request to device B and device B returns P2P provision discovery response (see, paragraph [0121] and figure 2).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huh in view of Qi to include sending an acknowledge message in response to the connection request message in order to efficiently establish a connection between the client and the server.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597.  The examiner can normally be reached on Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
June 16, 2021